Citation Nr: 0100647	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  96-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a permanent and total rating for pension 
purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to a permanent and total rating 
for pension purposes.  

The January 1998 Board decision remanded the case to obtain 
additional medical records and VA psychiatric and visual 
examinations.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1. The veteran is a 52 year old man with a high school 
education and work experience as a janitor, laborer, beverage 
brewer, food packer, and home caregiver. 

2.  Gainful employment is precluded by the veteran's 
psychiatric and other disabilities. 


CONCLUSION OF LAW

Assignment of a permanent and total rating for pension 
purposes is warranted.  38 U.S.C.A. §§ 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.17 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is payable to a veteran who has served for 90 days or 
more during a period of war and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct.  See 38 U.S.C.A. 
§ 1521 (West 1991).  The veteran satisfies the requirement of 
serving at least 90 days during a period of war because his 
honorable service from January 1969 to August 1970 includes 
over 90 days of service during the Vietnam era.  See 38 
C.F.R. § 3.2(f) (2000).  Therefore, the issue of entitlement 
to pension turns on whether the veteran is now found to be 
permanently and totally disabled.  Talley v. Derwinski, 
2 Vet. App. 282 (1992).  

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  38 C.F.R. 
§ 4.17 (2000).  The veteran and his representative allege 
that he is rendered permanently and totally disabled by non-
service connected disabilities of major depression, 
posttraumatic stress disorder (PTSD), gastritis, and post-
operative glaucoma of the right eye.  

With respect to the schedular criteria, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. 
§§ 3.340, 3.342, 4.17 (2000).  Currently, the veteran's major 
depression is rated as 50 percent disabling, and both PTSD 
and gastritis are rated as noncompensable.  Post-operative 
glaucoma of the right eye is currently rated at 10 percent 
but not considered permanently or totally disabling.  The 
veteran does not qualify for a permanent and total rating on 
a schedular basis because the combined evaluation of the 
veteran's four disabilities is only 60 percent.  38 C.F.R. 
Part 4 (2000).  

The Board notes that new evaluation criteria for major 
depressive disorder and PTSD became effective November 7, 
1996.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  If 
the amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (2000).  

Under the criteria in effect prior to November 6, 1996, which 
are more favorable to the veteran, a noncompensable 
evaluation is warranted when there are neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability.  A 10 
percent evaluation is warranted when there is less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation is warranted 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. A rating higher 
than 50 percent is not warranted for depression under the old 
criteria for major depression with psychotic features and 
major depression with melancholia in effect prior to November 
1996.  A 50 percent evaluation is warranted when there is 
considerable impairment of social and industrial 
adaptability.  A 70 percent evaluation is warranted when 
there is lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  A 100 
percent evaluation is warranted where there is active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial adaptability.  38 C.F.R. § 4.132, Diagnostic Codes 
9207 and 9209 (1996).  

In this case, the medical evidence shows that the veteran has 
major depression evolving into a bipolar disorder as well as 
attention deficit disorder. Based on the reports of VA 
psychiatric examinations conducted in November 1998 and May 
1999, the Board finds that the veteran experiences 
considerable social and industrial impairment due to his 
psychiatric condition.  The veteran has reported workplace 
anxiety and irritability, and VA examiners have opined that 
borderline intelligence causes the difficulties with 
attention and concentration to tasks.  As a result, the 
veteran experiences frustration with workplace tasks and a 
short temper with coworkers.  This is consistent with the 
veteran's report that he was fired from one job for learning 
his assignments too slowly and not getting along with others. 
In November 1998, the VA examiner specifically concluded that 
the veteran was unable to keep any gainful employment.  A 
review of the record shows that the veteran's inability to 
keep jobs in the past was due to his abuse of drugs and 
alcohol.  The report of the May 1999 VA examination, however, 
indicates that his substance abuse is in remission.  The 
above VA psychiatric examination reports clearly confirm that 
the veteran does not have post-traumatic stress disorder.  

At the time of a November 1996 VA examination, the veteran 
had gastritis, although the medical evidence did not show 
nodular lesions, ulcerated areas, or hemorrhages.  The 
November 1996 VA examiner noted that the veteran had no 
visible red blood in his stools, and the veteran was able to 
treat himself by taking Maalox after eating spicy foods.  
38 C.F.R. § 4.114, Diagnostic Code 7307 (2000).  

With respect to evaluation of the veteran's glaucoma, also 
rated 10 percent disabling, in January 1998, the Board 
remanded the case finding that a VA visual examination was 
necessary to determine the current extent and severity of his 
glaucoma.  The veteran's absences from scheduled VA visual 
examinations in November 1998, December 1998, March 2000, and 
April 2000 were without good cause because he provided no 
explanation for his failures to report.  The veteran's 
January 2000 statement alleges that he could not remember a 
reason for failing to report in November 1998 and December 
1998, and he offered no excuse whatsoever for failing to 
report in March 2000 and April 2000.  Pursuant to the remand 
instructions, the RO's August 1998 letter also requested that 
the veteran furnish a signed authorization for each non-VA 
health care provider who had treated him for disabilities 
since December 1996.  The veteran has not responded.  
Nevertheless, claims of all veterans who fail to meet the 
percentage standards but who meet the basic entitlement 
criteria for nonservice-connected pension benefits and are 
unemployable by reason of disability(ies), age, occupational 
background and other related factors, will be given extra-
schedular consideration.  See 38 C.F.R. §§ 3.321(b)(2), 4.17 
(2000).  Such an extra-schedular rating is warranted here 
because the veteran is a 52 year old man with a high school 
education and work experience as a janitor, laborer, beverage 
brewer, food packer, and home caregiver, reportedly on a 
permanent basis in 1994.  Although the veteran has obtained 
work with temporary agencies since he left his long-term job, 
this employment is deemed only marginal.  With due 
consideration of the extent and severity of his disabilities, 
in combination, and resolving the benefit of the doubt in the 
veteran's favor, a permanent and total disability rating for 
pension purposes is in order.  38 U.S.C.A. §§ 1521, 5107; 38 
C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.17.  


ORDER

Entitlement to a permanent and total rating for pension 
purposes is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

